Appeal from a judgment of the County Court of Schenectady County (Aison, J.), rendered February 26, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was convicted upon his plea of guilty of criminal possession of a controlled substance in the third degree and sentenced as a second felony offender to 8 to 16 years’ imprisonment. Defendant contends that County Court erred in deny*811ing his motion to withdraw his guilty plea. The record of the plea proceeding reflects that defendant’s plea was voluntary, knowing and intelligent. In addition, when given an opportunity to state the basis for his withdrawal motion, defendant presented only conclusory assertions of coercion and ineffectiveness of counsel. Given these circumstances, we find that County Court did not abuse its discretion in summarily denying defendant’s motion. We also conclude that defendant’s right to the effective assistance of counsel has been satisfied.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the judgment is affirmed.